Citation Nr: 0630556	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for tinea versicolor, 
currently rated as 10 percent disabling.

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 11, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and June 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  

Regarding the increased rating claim for PTSD, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as this issue was placed in an 
appellate status by a notice of disagreement (NOD) expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has restyled this issue.  

For the reasons outlined below this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.  


FINDING OF FACT

Since April 11, 2002, the veteran's PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD from April 11, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the June 2005 rating 
decision fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The claim was then readjudicated in a 
September 2005 statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date is harmless because the Board has determined 
that the preponderance of the evidence is against the claim.  
Hence, any questions regarding what effective date would be 
assigned are moot.

While the timing of VA's notice to the appellant failed to 
strictly comply with 38 U.S.C.A. § 5103, the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence and testimony.  Thus any error in 
the timing of the notice provided was harmless, the appellant 
was not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998). 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

The veteran claims entitlement to a rating in excess of 50 
percent for his service-connected PTSD.  The RO denied a 
higher rating in June 2005 because, in pertinent part, the 
regulatory criteria for a higher rating were not met.  The 
Board agrees.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson.

In this case, the veteran has appealed the initial disability 
50 percent rating assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
service connection, April 11, 2002, and will consider what 
rating is warranted from that date.

The VA Rating Schedule includes a rating formula for mental 
disorders, including PTSD, see 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  That provides, in pertinent part, that a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).

A June 2004 VA outpatient record refers to the veteran 
reporting social isolation, recurring thoughts of his Vietnam 
experiences, and of a depressed mood.  He described crying 
episodes, panic attacks, and difficulty sleeping; but denied 
vegetative signs of depression, as well as suicidal and 
homicidal ideation.  The appellant did report feeling that 
life, at times, was not worth living, but no suicidal 
ideation was reported.  PTSD with depression was diagnosed.  

An October 2004 VA outpatient record shows that a GAF score 
of 46 was supplied.  The veteran denied suicidal and 
homicidal ideation, as well as hallucinations. He informed 
the examiner that he worked four days a week.  

In May 2005, the veteran was afforded a VA PTSD examination.  
The use of a prescribed medication, Celexa, was mentioned.  
The veteran was noted to be employed on a full-time basis.  
He complained of nightmares two to three times a week, and of 
daily intrusive thoughts of Vietnam.  He noted that he was 
irritable, that he avoided crowds, had poor concentration, 
decreased energy, and was hypervigilent.  The veteran stated 
that he had few friends.  He was independent in his daily 
living, and preferred to be alone despite the stress that 
this caused his marriage.  The veteran was noted to work as a 
welder.  

Examination showed that the veteran's speech exhibited a soft 
tone and a constricted prosody.  Affect was described as 
blunted with decreased intensity, but with no lability.  Mood 
was irritable.  His thought process was logical and coherent.  
Neither suicidal nor homicidal ideation was reported.  The 
veteran's insight and judgment were good.  No evidence of 
psychotic symptoms was observed.  Chronic PTSD was diagnosed, 
and a GAF score of 45 was supplied.  

A June 2005 VA outpatient record notes continuing use of 
Celexa with good affect.  His mood and motivation was noted 
to be better, but the veteran described being numb and unable 
to experience happy or sad emotions.  

A July 2005 VA outpatient record shows that the veteran 
reported to continue to work four days a week, though noting 
that he often left early due to "hard to explain" 
discomfort.  He reported nightmares, and daily intrusive 
thoughts.  A GAF score of 46 was supplied.  

After considering all of the evidence of record, including 
particularly the referenced PTSD examination report, the 
Board finds that the veteran's PTSD does not warrant a rating 
in excess of 50 percent at any time since April 11, 2002.  In 
this regard, from April 11, 2002, the medical evidence of 
record is against finding that the criteria set out in 
38 C.F.R. § 4.130 (Code 9411), and necessary for the 
assignment of a 70 percent (or higher) rating, have been met.  
Of particular note, the May 2005 VA PTSD examination report 
fails to demonstrate that the veteran suffers from symptoms 
such as suicidal ideation, or obsessional rituals which 
interfere with routine activities or speech.  The appellant 
does not describe or demonstrate signs of near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively.  Further, there 
are no signs of impaired impulse control, spatial 
disorientation, or neglect of either personal appearance or 
hygiene.  While the veteran reports being socially isolated, 
he has been able to maintain a relationship with his spouse.  

While GAF scores of 45 and 46 are of record those scores 
contemplate such serious symptoms as suicidal ideation, 
severe obsessional rituals, frequent shoplifting, and being 
unable to keep a job.  The veteran is employed, and the other 
symptoms are not shown here.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)  Accordingly, a 
rating higher than 50 percent from April 11, 2002, is not 
warranted.  

The veteran should, of course, notify VA if his symptoms 
deteriorate.  VA would then reevaluate the rating warranted 
based on the evidence then available. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a rating greater than 50 percent for PTSD from 
April 11, 2002, is denied.




REMAND

The veteran claims that service connection should be granted 
for hypertension, as that disorder is aggravated by his 
service-connected diabetes mellitus.  See page 29 of May 2004 
hearing transcript.  He adds that hypertension may also be 
aggravated by his PTSD.  In support of this assertion, he has 
submitted medical treatise evidence to include an article 
titled Hypertension in the War Veteran.  While the medical 
record on file appears to show that hypertension pre-existed 
diabetes mellitus, and perhaps even the first diagnosis of 
PTSD, secondary service connection may be granted for a 
disability which is aggravated by a another service connected 
disability.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Therefore, the veteran should be afforded 
an examination to obtain opinions regarding any relationship 
that may exist between hypertension and his service-connected 
diabetes mellitus and PTSD.  

Concerning the claim for a rating in excess of 10 percent for 
tinea versicolor, the veteran was most recently afforded a VA 
skin examination in March 2005.  Tinea versicolor was 
diagnosed, and the examiner reported in part that the 
percentage of body area affected, including both arms, chest, 
back, and abdomen was "50%."  

April 2005 VA email correspondence, however, revised the 
percentage of the veteran's body affected by the tinea 
versicolor from 50 percent to "19%."  The medical expertise 
of the author of the e mail message is unknown.  Further, 
while the author indicated that he had reviewed certain 
medical evidence with another person ("Maryann") that 
second person's full identity is also not known.  The 
representative in September 2006, contended that the 
probative value of the April 2005 e mail correspondence is 
questionable, as the credentials of the author are unknown.  
Additionally, the basis for the drastic revision downwards is 
not explained.  Hence, to clarify any ambiguity concerning 
the percentage of the veteran's body area which is affected 
by his service-connected skin disorder, another VA skin 
examination should be scheduled.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a) disability ratings and 
effective dates for the service 
connection claim on appeal, and b) an 
effective date for the increased rating 
claim on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should schedule the veteran 
for a VA examination to be conducted by a 
cardiologist.  Thereafter, based on a 
review of the claims folders and any 
examination results, the examiner must 
opine whether it is at least as likely as 
not that any diagnosed hypertension is 
caused OR aggravated by the appellant's 
diabetes mellitus and/or PTSD?  The 
examining physician must provide detailed 
reasons for any opinion offered.

3.  The RO should also schedule the 
veteran for a VA dermatological 
examination.  The claim folders are to be 
made available to the dermatologist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the dermatologist is to 
address whether the veteran's skin 
disorder is more closely analogous to 
eczema, dermatitis, or vitiligo.  The 
examiner must also answer the following 
questions:

i.  What is the size of the area 
affected.

ii.  As to each separate affected 
area, does the symptomatology 
include or (a) eczema with 
exfoliation, (b) exudation, (c) 
intermittent itching or constant 
itching, and/or (d) extensive 
lesions or ulcerations, extensive 
exfoliation or crusting, and/or 
systemic or nervous manifestations?

iii. Does the disorder affect 20 to 
40 percent of the total body, or 20 
to 40 percent of exposed areas?

iv.  Has the disorder required 
systemic therapy such as 
corticosteroids or other immuno-
suppressive drugs for a total 
duration of six weeks or more, but 
not constantly, during the prior 12- 
month period.  If a larger 
percentage of the body is affected, 
or if longer periods of systemic 
therapy have been required that fact 
should be noted.

v.  Is the disorder manifested by 
marked disfigurement or is it 
exceptionally repugnant?

vi.  If any of the specifically 
enumerated adverse symptomatology is 
not present, the examiner must say 
so.

vii.  Photographs of the affected 
areas should be taken.

viii.  The opinions provided must be 
reconciled with all other opinions 
of record, including the opinions 
provided at the March 2005 VA 
dermatological VA examination, and 
the opinion set out as part of the 
abovementioned April 2005 VA email 
correspondence.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remaining issues.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO must issue a supplemental SOC 
(SSOC), and provide the appellant with an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


